        Case: 1:15-cv-00951-DAP Doc #: 65 Filed: 08/10/21 1 of 2. PageID #: 1109




                           IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


    ELLORD WELLS,                                        )      Case No. 1:15 CV 951
                                                         )
            Petitioner,                                  )
                                                         )
            v.                                           )      JUDGE DAN AARON POLSTER
                                                         )
    MICHELLE MILLER, WARDEN,                             )
                                                         )      ORDER
            Respondent.                                  )
                                                         )


           Petitioner Ellord Wells filed a habeas petition in May of 2015. ECF Doc. 1. Wells

appealed to the Sixth Circuit Court of Appeals and attempted to appeal to the U.S. Supreme Court,

but the dismissal of his petition was affirmed. ECF Doc. 48. On February 17, 2021, Wells filed a

motion for relief from judgment pursuant to Fed. R. Civ. P. 60. ECF Doc. 54. Magistrate Judge

Baughman has recommended that Wells’s motion be denied. ECF Doc. 61. Objections to the

magistrate’s report and recommendation were due on or before August 13, 2021.1

           On August 4, 2021, Wells filed a motion for summary judgment asserting arguments in

favor of his motion for relief. ECF Doc. 62. These are the same arguments that Wells will likely

assert in an objection to the magistrate’s report and recommendation. On August 9, 2021, Wells

filed a motion for extension to September 12, 2021 to respond (or file objections) to Magistrate

Baughman’s report and recommendation. ECF Doc. 63. The Court has granted Wells’s motion



1
    The deadline has now been extended to September 12, 2021.
     Case: 1:15-cv-00951-DAP Doc #: 65 Filed: 08/10/21 2 of 2. PageID #: 1110




for an extension. ECF Doc. 63. However, the Court hereby DENIES Wells’s motion for summary

judgment (ECF Doc. 62) as duplicative and misplaced. Wells must assert any and all arguments

supporting his motion for relief from judgment in his objection to the magistrate’s report and

recommendation.

       IT IS SO ORDERED.

Dated: August 10, 2021                            s/Dan Aaron Polster
                                                  United States District Judge




                                              2
